Name: 93/211/EEC: Commission Decision of 13 April 1993 modifying Decision 93/127/EEC concerning safeguard measures in respect of rice originating in the Netherlands Antilles
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1993-04-14

 Avis juridique important|31993D021193/211/EEC: Commission Decision of 13 April 1993 modifying Decision 93/127/EEC concerning safeguard measures in respect of rice originating in the Netherlands Antilles Official Journal L 090 , 14/04/1993 P. 0036 - 0036COMMISSION DECISION of 13 April 1993 modifying Decision 93/127/EEC concerning safeguard measures in respect of rice originating in the Netherlands Antilles(93/211/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 91/482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community, and in particular Article 109 thereof (1), Having consulted the Committee set up by Article 1 (2) of Annex IV to that Decision, Whereas Commission Decision 93/127/EEC (2) has submitted the release for free circulation in the Community free of import duties of semi-milled rice falling within CN-codes 1006 30 21 to 1006 30 48 originating in the Netherlands Antilles to a minimum price equivalent to 120 % of the levy applying to semi-milled rice; Whereas the market situation has improved after the adoption of the safeguard measures and a relaxation of such measures; Whereas when safeguard measures are adopted pursuant to Article 109 of Decision 91/482/EEC priority should be given to provisions which should least disturb the functioning of the association and the Community, and, moreover, which do not exceed the limit of what is strictly necessary to remedy the difficulties that have arisen; Whereas it is therefore appropriate to fix the minimum price at a lower level, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision 93/127/EEC is replaced by the following text: 'Article 1 Semi-milled rice falling within CN codes 1006 30 21 to 1006 30 48 originating in the Netherlands Antilles may be released for free circulation in the Community free of import duties provided the customs value is not less than a minimum price of ECU 550 per tonne. The conversion rate is the agricultural conversion rate applying at the time of completion of customs formalities on imports of the goods into the Community.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 April 1993. For the Commission Manuel MARÃ N Member of the Commission (1) OJ No L 263, 19. 9. 1991, p. 1. (2) OJ No L 50, 2. 3. 1993, p. 27.